Title: From John Adams to Allen Danforth, 18 May 1822
From: Adams, John
To: Danforth, Allen



Sir
Montezillo May 18th. 1822

I am so delighted with the idea of an Old Colony memorial; and so perfectly satisfied with the design and execution of the first number dated Saturday May the 4th. 1822—that I pray you to admit your my name among your subscribers and accept the inclosed Bill as my subscription for the first year—
I have no disposition to Vilify the character of the illustrious William Penn, or to depreciate his merits so celebrated for his Wisdom, tolleration, and humanity to the Indians but I think that New England furnishes the Biography of several characters, who more than half a Century before him had exerted equal talents, equal exertions, greater sacrifices and severer sufferings, in the same pious and virtuous cause Mr Penn was very fortunate in having to choose his own companions, and in meeting with Indians, of a very mild and Pacifick character, for as the first settlers in New England had spy’s and emissarys sent out, with the express purpose of counteracting, and destroying their puritanical establishments. The Character, of Sir Christopher Gardener, of Weston the head of the Establishment of Wessaguscus, and Thomas Morton of Mount Wollaston, ought to be minutely investigated they were all in the confidence of Arch Bishop Laud—As appears explicitly from by the writings of Thomas Morton, in his New Cannan, this Thomas Morton was as great a plague to our forefathers, as Thomas Paine has been to us in our day. His writings conduct and Character ought to be examined, and stated at full length—he and those other emissarys furnished the Indians, with Arms, and other Ammunition, and taught them, the use of them; and what was worse gave them spiritous liquor and commenced their habits of Intoxication—but I am not about to write a Volume. So I subscribe my with my thanks for the first number—I subscribe / your obliged, and humble / Servant
John Adams